DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
In addition, claims 3-5, 7, 11 and 12 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being unreadable on the elected specie, because these claims recite the following features that are each not readable on the elected Species 1 of the embodiment of Figs. 1-3B:
The second semiconductor layer includes a plurality of contact portions contacting the second electrode, the plurality of contact portions being arranged in an extension direction of the control electrode along the front surface of the semiconductor part, and the contact portion of the third semiconductor layer is provided between the adjacent contact portions of the plurality of contact portions of the second semiconductor layer (as what are recited in claims 3 and 5). 
The second semiconductor layer includes a plurality of contact portions arranged in an extension direction of the control electrode along the front surface of the semiconductor part, the third semiconductor layer includes a first portion and a second 
The third semiconductor layer includes a portion extending along the first insulating film, the portion being provided between the first semiconductor layer and the first insulating film (Claim 7).
The semiconductor part further includes a fifth semiconductor layer of the second conductivity type provided between the first semiconductor layer and the first insulating film, the fifth semiconductor extending along a bottom portion of the trench to cover an end of the control electrode (Claims 11 and 12).
Accordingly, claims 1-18 are pending in this application; and claims 1-2, 6, 8-10 and 13 remain active in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (US 9,159,722; of record).
Ogura discloses a semiconductor device (Fig. 1), comprising:
a semiconductor part including a trench at a front surface side;
a first electrode (10) provided on a back surface of the semiconductor part;
a second electrode (20) provided on the front surface of the semiconductor part; and
a control electrode (38) provided between the semiconductor part and the second electrode, the control electrode being provided in the trench of the semiconductor part, the control electrode being electrically insulated from the semiconductor part by a first insulating film (bottom and vertical portions of 30) and electrically insulated from the second electrode by a second insulating film (a top portion of 30),
the semiconductor part including a first semiconductor layer (16; n-) of a first conductivity type, a second semiconductor layer (at least a top portion of 34; p) of a second conductivity type, and a third semiconductor layer (36+) of the second conductivity type,
the first semiconductor layer extending between the first and second electrodes, the control electrode extending into the first semiconductor layer from the front surface side of the semiconductor part,
the second semiconductor layer being provided between the first semiconductor layer and the second electrode, the second semiconductor layer being connected to the second electrode,

a fourth semiconductor layer (32; n+).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura.
The disclosure of Ogura is discussed as applied to claims 1, 8 and 10 above.
Regarding claims 2, 6 and 9, Ogura does not more expressly disclose that the third semiconductor layer can have a length in the first direction long enough so as to contact the first semiconductor layer (as what is recited in claim 2), or to be same as the thickness of the second semiconductor layer (as what is recited in claim 6), or to be greater than it width/thickness (claim 9).  However, it is noted that the specific lengths   
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Ogura with the specific lengths or thicknesses/widths of the third and/or second semiconductor layers being each substantially same as, or close to, the ones recited in the claims, so that a device with desired and/or optimized device performance would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, although Ogura does not more explicitly disclose that the device can further include a separate interconnect connected to the control electrode, it is noted that it is well known in the art that such a separate interconnect can be commonly included so as to form the commonly desired and/or required surface interconnection for the trenched gate (i.e., the control) electrode.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known surface separate interconnect into the device of Ogura, so that a semiconductor device with the commonly desired and/or required surface interconnection to the trenched gate/control electrode would be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A and B are cited as being related to a power switch device with diodes therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/SHOUXIANG HU/           Primary Examiner, Art Unit 2898